PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/972,287
Filing Date: 17 Dec 2015
Appellant(s): DELISLE et al.



__________________
Mr. Darrin Wesley Smith Blaine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. § 112(b) rejection of Claims 1, 10, 13-14, 17, 19-24, 27-33, 35-40, 45, 62, 85, 89 - 90, 92, 178, 179, and 183-195.
The 35 U.S.C. § 103(a) rejection of Claims 1,10,13-14,17,19-24,27-33,35-40,45,62,85,89-90,92-163,176-181 and 183-195

(2) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection(s) of Claims 1, 6, 9, 14, and 16 under 35 U.S.C. § 112(b) are withdrawn pursuant to the claim amendments entered on 05 October 2020.

(3) Response to Argument
The Response to Arguments will follow the format of arguments presented by the Appellant. The Examiner notes that the Appellant’s headings listed at item 6, Pg. 13 of the brief do not match the headings utilized in the body of the brief. The Examiner has therefore provided page citations in an effort to clearly indicate where the particular 

	(A1). [Br. at Pg. 14, last para.] Specifically, the Undersigned respectfully submits the claimed subject matter of claims 1-20 is narrowly directed… without any human interaction as encompassed by the communications module and associated limitations of claims 1-20. Therefore, it is respectfully submitted that claims 1-20 fail to recite an abstract idea and the first part in the second step of the eligibility analysis fails.
	
Regarding (A1), the Examiner respectfully submits that the identified abstract idea is a Method of Organizing Human Activity. It is a series of rules or instructions to output data. The Examiner notes that specific recitation of human interaction is not required for a claim to be properly characterized as a Method of Organizing Human Activity. For example, neither identified abstract idea in Electric Power Group, LLC. v. Alstom, S.A. nor TLI Communications LLC. v. AV Automotive, L.L.C., both of which were indicated by the USPTO to be Methods of Organizing Human Activity, described steps/actions that were performed by a human. Further, that the claims are “narrowly directed” does not remove them from being subject matter ineligible.

(A2). [Br. at Pg. 15, 2nd para.] Moreover, corresponding to the second part of the second test, the communication module, the information monitoring module and the display formatting module in an ordered combination amount to significantly more than any judicial exception by remotely providing access to patient data for a particular 

Regarding (A2), the Examiner respectfully submits that these features are not reflected in the claim. Remote access is not recited in the claim and thus it cannot provide a practical application. Further, the Appellant has provided no reasoning as to why such a feature would provide either a practical application or significantly more. The Claimed invention collects data, processes the data, and outputs the processed data. This is an abstract idea. The claim then displays the data, which was evaluated as extra-solution activity and was found to be insufficient to provide a practical application or significantly more. The claimed invention is not subject matter eligible.

(B1). [Br. at Pg. 17, last para.] Accordingly, the original specification of Delisle provides an explicit written description corresponding with the scope of the claims 1-20 on appeal. Thus, one of ordinary skill in the art would very clearly understand that Delisle had possession of "an information monitoring module configured to receive, consolidate and process the at least one of measurement data or historic data for the particular patient from the one or more monitoring devices based upon at least one of a relevancy data score and a contextual data score by the information monitoring module for each monitoring device of the plurality of monitoring devices"….

Regarding (B1), the Examiner respectfully submits that the Appellant has not provided written description of how the relevancy data score and the contextual data score are determined which evidences that the Appellant was not in possession of the invention at the time of filing. There is no description of how the scores are calculated. What relevance and context may refer to is described, but there is no description of how these may be used to arrive as the scores. The disclosure also describes how the scores may be used once calculates is described, but again there is no description of how the scores are calculated.

(B2). [Br. at Pg. 18, 2nd para.] Thus, the original specification of Delisle clearly describes in sufficient detail to indicate to one of ordinary skill in the art that applicant was in possession at the time of filing of an information module 126 as a software program/application to receive "the at least one of measurement data and historic data for the particular patient from a plurality of monitoring devices" as recited in claims 1 and 9.

Regarding (B2), the Examiner respectfully submits that the described collection of data is not in dispute. However, nothing about this statement provides written description for the scores or how they are particularly used to receive, consolidate and process the patient data.

(B3). [Br. at Pg. 19, 2nd para.] The original specification of Delisle further describes that the information monitoring module 126 can then be rated according to 

Regarding (B3), the Examiner respectfully submits that the cited portions of the Specification do not describe how the scores are calculated or how they are particularly used to receive, consolidate and process the patient data.

(B4). [Br. at Pg. 19, last para.] Moreover, the Undersigned respectfully submits that this written description requirement rejection is actually an improper best mode rejection of an information monitoring module as described in the original specification of Delisle.

Regarding (B4), the Examiner respectfully submits that a Best Mode rejection has not been presented.

(C1). [Br. at Pg. 24, 4th para.] Nonetheless, Martin fails to describe, expressly or inherently, the underlined limitations of the aforementioned limitations of claims 1, 7, 9, 16 and 19 on appeal, particularly a conditional establishment of communications between the system and the monitoring device(s) based on entering a communication 

Regarding (C1), the Examiner respectfully submits that the combination of Martin and Douglass teaches the argued features. With respect to the “envelope” feature, Martin expressly teaches that patient monitoring devices and patient charting devices are connected to Back of Ambulance (BOA) device via the Bluetooth communications protocol. See Martin at Para. 0112, 0116, 0144, 0209, 0222. As is known in the art, the Bluetooth protocol only allows for data connection when a paired devices are with range, i.e., a communications envelope. This is also how the Specification at Pg. 9, Ln. 19 – Pg. 10, Ln. 1 describes such a transfer of data. The Examiner also notes that the system is only required to be configured to perform the function (which Martin discloses). Given the broadest reasonable interpretation, the cited references teach the argued feature.
	With respect to the “relevance/contextual ranking” feature, the combination of Martin and Douglass teaches this feature. Martin teaches establishing communications with multiple patient devices. See Martin at Para. 0112, 0114, 0222. Douglas teaches that medical devices (the devices of Martin) are ranked according to a relevancy score. See Douglass at Para. 0037, 0045. The Examiner again notes that there is no disclosure of how the relevancy data score is arrived at. Given the broadest reasonable interpretation, the cited reference teach the argued features.

(C2). [Br. at Pg. 24, 5th para.] Specifically, as shown in FIG. 14, Martin teaches the system, upon a pipe activation, implements a determination of which a pre-selected mobile device(s) are connected to the system and only searches for unconnected pre-selected mobile device(s) within a communication envelope of the system.

Regarding (C2), the Examiner respectfully submits that this statement supports the Examiner’s position. There is nothing in the claim that states that the particular device is not paired prior to transmitting its data via Bluetooth.

(C3). [Br. at Pg. 25, 2nd para.] As such, Douglass teaches a modification to Martin to, prior to a pipe activation, generate a recommended list of mobile devices(s) for connection based on (1) medical information describing practice of a physician and (2) feature information associated with the mobile device(s).

Regarding (C3), the Examiner respectfully submits that Douglass was only relied upon to teach that it was old and well-known to rank devices (the connected devices of Martin) according to a relevance score. Martin was relied upon to teach connecting devices in range of Bluetooth. Given the broadest reasonable interpretation, the cited reference teach the argued features.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626
                                                                                                                                                                                                        /JONATHAN DURANT/Primary Examiner, Art Unit 3626      
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.